DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 36, 44, 45, 46, 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11, 36, 44, and 46 fail to include all the limitations of the claims upon which they depend, claims 1, 27, and 43 recite the first nutrition parameter is a first nutrition volume, claims 11, 36, 44, and 46 recite the first nutrition parameter is a first nutrition energy target or a first nutrition protein target, as claim 1 has already recites the first nutrition parameter is volume claims 11, 36, 44, and 46 cannot now delete this and change the parameter to energy or protein as the volume is used throughout claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16, 27, 28, 31, 38, 39, 43, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindo et al. (US 2015/0343141 A1) in view of Francis (US 2016/0058673 A1).
With regard to claims 1 and 2, Lindo et al. teach a pump system for delivering an enteral nutrition composition, the pump system comprising a pump (Fig. 5A member 14), an input device (Fig. 4 member 120), a controller (Fig. 8 430), a memory device (Fig. 4 member 124) and a processor (Fig. 4 member 118), the processor configured to execute instructions stored on the memory device to cause the controller to: via the input device, enable a user to input a first nutrition parameter and a first duration of a nutrition delivery (T1), wherein the first nutrition parameter is a first nutrition volume to be delivered (V1) ([0045]); calculate a first delivery flow rate (F1) of the pump based upon the first nutrition volume (V1) and the first duration (T1) ([0045]); start the pump according to the first delivery flow rate (F1) (Figs. 8 and 10, [0057], [0060]); stop the pump in the event of a pump interruption of a second duration (I) (Fig. 8, 444, [0057]).  Lindo et al. teach that if an interruption occurs and it is determined that the volume delivered is less than expected 
With regard to claim 3, see [0047] and [0048], a maximum catch up rate factor is indicated which limits the maximum allowable rate.
With regard to claim 16, see [0045].
With regard to claims 27, 31, Lindo et al. teach a method for controlling a pump for delivering an enteral nutritional composition, comprising the steps of: receiving a first nutrition parameter and a first duration of nutrition delivery (T1) defining at least a portion of a prescription, wherein the first nutrition parameter is a first nutrition volume to be delivered (V1) ([0045]); starting the pump with a first delivery flow rate calculated based upon V1 and T1 of the prescription ([0045], Figs. 8 and 10, [0057], [0060]); stopping the pump in the event of a pump interruption of a second duration; and after the second duration (Fig. 8, 444, [0057]).  Lindo et al. teach that if an interruption occurs and it is determined that the volume delivered is less than expected a new flow rate can be calculated to deliver the remaining volume, this rate would be higher than the original rate to catch up to the desired program ([0057], [0060]).  Lindo et al. do not explicitly disclose the new flow rate is determined by calculating the remaining time and remaining volume.  However, Francis teaches adjusting the rate of delivery and that if a deficit is determined a new rate is determined to make up for the deficit based on the volume needed to be delivered due to the deficit and a time period ([0142], Fig. 11, [0215]-[0221]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calculate the rate using the remaining needed volume and time in Lindo et al. as Lindo et al. already teaches accelerating the rate in order to make up for interruptions to achieve the desired original program and Francis teaches calculating a rate to make up for a deficiency using volume and time.  A person of ordinary skill in the art would understand how to make basic calculations regarding flow rate and understand this from Lindo et al. which teaches determining rate from the volume to be infused and a desired time. 
With regard to claims 28 and 39, see [0047], [0048], and [0063], a maximum catch up rate factor is indicated which limits the maximum allowable rate, as such the system indicates if a maximum is exceeded.
With regard to claim 38, see [0045].
With regard to claim 43, Lindo et al. teach a non-transitory machine-readable storage medium comprising machine-readable instructions (Fig. 4) for causing a processor to execute a method 
With regard to claim 48, see [0045], intermittent feeding is able to be input this value is taken as a maximum.
With regard to claim 49, values are programmed by the user ([0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200281819 and US 10682288 to Elia both disclose calculating a new flow rate after an interruption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783